Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 26, 2021

The Court of Appeals hereby passes the following order:

A22A0133. MILLER v. STATE.

      This appeal was docketed on August 10, 2021, and appellant’s brief containing
an enumeration of errors was due by August 30, 2021. On September 1, 2021, this
Court granted appellant an extension to file an initial brief until October 1, 2021.
Appellant failed to timely file a brief and enumeration of errors or a second motion
for extension of time to file a brief with this Court, and the State filed a motion to
dismiss the appeal on October 13, 2021. The motion to dismiss is hereby GRANTED,
and the appeal is DISMISSED for failure to file a brief and enumeration of errors
within the period ordered by this Court.1

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/26/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.




      1
          See Court of Appeals Rule 23 (a).